FLETCHER, Judge
(concurring in the result):
I said in United States v. Hardin, 7 M.J. 399, 404 (C.M.A.1979):
It must be remembered that for the convening authority and the staff judge advocate, in their pretrial rather than in their post-trial, codal posture, these functions are exercised in a prosecutorial context.
*260The facts of the present case as posited by Chief Judge Everett unmistakably confirm this reality of military life. As envisioned in the Uniform Code of Military Justice and the Manual for Courts-Martial, the convening authority and his legal counsel are the principal law enforcement officers within the command, responsible for the investigation and prosecution of criminal offenses by service members. See Article 6(b), Uniform Code of Military Justice, 10 U.S.C. § 806(b).
This structure within the military justice system was not newborn in United States v. Hardin, supra. In fact, it is a mere restatement of the traditional view that a commanding officer assisted by his staff judge advocate is responsible for the discipline and order of the soldiers under his command. See Article 3, Section XIV, Articles of September 20, 1776; Article 6, Articles of May 31, 1786. This structural relationship has continued from the time when a court-martial was a parens patriae assize1 to a court of limited jurisdiction,2 whose nature is adversary,3 presided over by a judge.4
Plea discussions including an offer to forego prosecution as a part of a pretrial agreement unquestionably fall within the scope of these prosecutorial functions.5 To classify these particular functions as judicial in nature is to betray reality for convenience.6
There are those who will not subscribe to any of my thinking as set out above; to these I offer no further argument. There will be others who will agree that the staff judge advocate acts in this area as a prosecutor, but argue that he cannot bind the convening authority. To the latter, where I perceive the convening authority in an active and continuous prosecutorial role, I offer a quotation from Santobello v. New York, 404 U.S. 257, 262, 92 S.Ct. 495, 498, 30 L.Ed.2d 427 (1971), which states:
It is now conceded that the promise to abstain from a recommendation was made, and at this stage the prosecution is not in a good position to argue that its inadvertent breach of agreement is immaterial. The staff lawyers in a prosecutor’s office have the burden of “letting the left hand know what the right hand is doing” or has done. That the breach of agreement was inadvertent does not lessen its impact.
In the present matter under the facts set forth in the lead opinion, I agree that appellant’s posture in pleading “rests in . . . [a] significant degree on a promise or agreement of the prosecutor.” 7 I therefore concur in the result. See generally Cooke v. Orser, 12 M.J. 335 (C.M.A.1982); United States v. Kazena, 11 M.J. 28 (C.M.A.1981), and United States v. Dawson, 10 M.J. 142 (C.M.A.1981).

. Article 6, Articles of May 31, 1786, provided (less prescribed oaths):
The judge advocate, or some person deputed by him, or by the general or officer commanding the army, detachment or garrison, shall prosecute in the name of the United States of America; but shall so far consider himself as counsel for the prisoner, after the said prisoner shall have made his plea, as to object to any leading question, to any of the witnesses, or any question to the prisoner, the answer to which might tend to criminate himself; and administer to each member the following oaths, which shall also be taken by all members of regimental and garrison courts-martial.


. Runkle v. United States, 122 U.S. 543, 7 S.Ct. 1141, 30 L.Ed. 1167 (1887).


. Act of June 4, 1920, 41 Stat. 787, 812.


. Article 26, Uniform Code of Military Justice, 10 U.S.C. § 826.


. ABA Standards, The Prosecution Function, Parts III and IV (1971).


. See Douglass, Changing Roles from Judge to Prosecutor, 5th Annual Homer Ferguson Conference on Appellate Advocacy (1980); Hansen, Judicial Functions for the Commander?, 41 Mil.L.Rev. 1 (1968).


. Santobello v. New York, 404 U.S. 257, 262, 92 S.Ct. 495, 498, 30 L.Ed.2d 427 (1971).